1    HEATHER E. WILLIAMS, #122664
2
     Federal Defender
     ANN C. McCLINTOCK, Bar #141313
3    Assistant Federal Defender
4
     801 I Street, 3rd Floor
     Sacramento, California 95814
5    Telephone: (916) 498-5700
6
     Attorney for Defendant-Movant
7    ANITA SHARMA
8
                        IN THE UNITED STATES DISTRICT COURT
9
                      FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                    Case No.: 2:13-cr-00084-JAM-3
12
                 Plaintiff,                       ORDER SEALING EXHIBITS 10 AND
13
                                                  11
14
       v.

15   ANITA SHARMA,
16               Defendant-Movant.
17

18
             GOOD CAUSE APPEARING, it is HEREBY ORDERED that Defendant
19
      Sharma’s Exhibits 10 and 11 to her Reply in support of her emergency motion for a
20

21   reduction in sentence and compassionate release shall be filed under seal until further
22
     order of this Court as they contain private and confidential medical records.
23

24           IT IS SO ORDERED.

25   Dated: May 21, 2021                        /s/ John A. Mendez
26
                                                THE HONORABLE JOHN A. MENDEZ
                                                UNITED STATES DISTRICT COURT JUDGE
27

28
     ORDER
